Exhibit 10.19

GRANT AWARD AGREEMENT AND NOTICE

NON-EMPLOYEE DIRECTOR

ANNUAL RESTRICTED STOCK UNIT GRANT

            , 20    

Under Armour, Inc. (the “Company”) has granted to you, the Grantee identified
below, as a Non-Employee Director of the Company, an annual RSU grant. Your RSU
grant has been made pursuant to the terms of the Under Armour, Inc. 2010
Non-Employee Director Compensation Plan (the “Plan”) and the Under Armour, Inc.
Amended and Restated 2005 Omnibus Long-Term Incentive Plan (the “Incentive
Plan”). The Plan, Incentive Plan and the Under Armour, Inc. 2006 Non-Employee
Director Deferred Stock Unit Plan (“Deferral Plan”), along with this Notice, set
forth the terms and conditions of this grant. The Plan, Incentive Plan and
Deferral Plan are incorporated herein by reference. Acceptance of this grant by
you constitutes your acknowledgment that you have received and read copies of
the Plan, the Incentive Plan and the Deferral Plan, and your acceptance of all
terms and conditions of such plans. Capitalized terms used in this Notice shall
have the respective meanings given to such terms in the Plan, unless otherwise
defined in this Notice.

 

Grantee Name:   

 

   Grant Date:   

 

   Number of Restricted Stock Units Granted:   

 

   Vesting:   

100% on the date of the Company’s 20     annual stockholder meeting.

Subject to accelerated vesting in accordance with the terms of the Plan and the
Incentive Plan, as applicable.

Annual RSUs granted to you shall be settled in the form of Deferred Stock Units,
in accordance with the terms of the Plan and the Deferral Plan. By accepting
this annual RSU grant, you agree to such deferral and agree to be bound by the
terms of the Deferral Plan.

 

Under Armour, Inc. By:  

 